NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-4, and 8-11 allowed.

Statement of Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter: In the present case, the prior art failed to anticipate or make obvious a catheter insertion device comprising a housing and a button slidable therein, a catheter, an introducer needle subassembly comprising at least one interference piece, wherein the button comprises an inclined distal surface that contacts a proximal inclined surface of the interference piece, and urges the interference piece radially, and wherein the button moves the introducer needle subassembly and the at least one interference piece from the first linear position to the second linear position to insert the catheter and wherein the inclined distal surface of the button and the proximal inclined surface of the interference piece are both angled at an angle offset in the same relative direction from a button insertion direction; wherein the spring urges the interference piece to move radially into an expanded portion of a distal portion of the device .
	The closest prior art in the present case included Sondregger et al. (USPGPub 2014/0088509). Specifically, the embodiment of Sondregger Figs. 18-20. However, Sondregger does not disclose the interference piece moving from a first linear position to a second linear position. Sondregger also fails to disclose “wherein the inclined distal surface of the button and the proximal inclined surface of the interference piece are both angled at an angle offset in the same relative direction from a button insertion direction.” Other similar prior art included Lavi et al. (USPGPub 2002/0055711). Specifically, the embodiment of Lavi Figs. 14-16. However, the interference piece in Lavi cannot be said to move radially. Additional similar prior art includes Murphy et al. (USPGPub 2011/0300001), O’Connor et al. (USPGPub 2013/0060233), Cole et al. (USPN 9,878,110), Bene et al. (USPN 9,731,069), Teutsch et al. (USPGPub 2013/0102965), and Gross et al. (USPN 6,186,982). Prior art critical to the present case also includes Edwards et al. (USPN 7,648,482), Levesque et al. (USPGPub 2011/0306929), Miskinyar (USPN 4,894,054), and Zivkovic et al. (USPGPub 2012/0022464). 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225.  The examiner can normally be reached on 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/WILLIAM R CARPENTER/Primary Examiner, Art Unit 3783              
05/21/2021